 Case: 4:20-cv-00407-MTS Doc. #: 49 Filed: 04/30/21 Page: 1 of 2 PageID #: 702




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ASHFAQ HUSSAIN SYED, et al.                        )
                                                   )
              Plaintiffs,                          )
                                                   )
v.                                                 )           Case No.:      4:20-CV-00407-MTS
                                                   )
FRONTIER AIR LINES, INC., et al.                   )
                                                   )
              Defendant.                           )

     PLAINTIFFS’ CONSENT MOTION TO PASS CASE 30 DAYS FOR SETTLEMEMT

        Come now Plaintiffs, by counsel W. Bevis Schock, Thatcher A. Stone and William T.

Woodrow III, (the latter two pro hac vice) and by consent move to pass 30 days for settlement, to

May 30, 2021. In support whereof Plaintiffs state that the parties have resolved the matter.

        Plaintiffs note that within a few business days of this filing Plaintiffs’ will file documents

in this court seeking judicial approval of the juvenile settlement, along with a Motion to Seal that

document because the settlement amount is confidential, all pursuant to CM/ECF procedure VI,

“Sealed and Ex Parte Documents.”).

        WHEREFORE, Plaintiffs pray the court to pass the case 30 days to May 30, 2021 for

settlement.

Respectfully Submitted,

Attorneys for Plaintiff

   /s/ W. Bevis Schock .
W. Bevis Schock, 32551MO
Attorney at Law
7777 Bonhomme Ave., Ste. 1300
St. Louis, MO 63105
wbschock@schocklaw.com
Fax: 314-721-1698
Voice: 314-726-2322
 Case: 4:20-cv-00407-MTS Doc. #: 49 Filed: 04/30/21 Page: 2 of 2 PageID #: 703




   /s/ Thatcher A. Stone .
pro hac vice
Stone & Woodrow LLP
250 West Main St. Suite 201
Charlottesville, VA 22902
thatcher@stoneandwoodrowlaw.com
Fax: 646 873-7529
Voice: 855-275-7378

  /s/ William T. Woodrow .
pro hac vice
Stone & Woodrow LLP
250 West Main St. Suite 201
Charlottesville, VA 22902
will@stoneandwoodrowlaw.com
Fax: 646 873-7529
Voice: 855-275-7378
                                  CERTIFICATE OF SERVICE
The undersigned certifies that on April 30, 2021 he served this document on:
All counsel of record
The service method was: electronic filing on David Berwin and Michael Reda, and e-mail on all
counsel including pro hac vice counsel:

David Berwin         dberwin@evans-dixon.com
Michael Reda         mreda@heplerbroom.com
Tara Shelke          tshelke@AMM-LAW.com
Brian T. Maye        bmaye@amm-law.com

  /s/ W. Bevis Schock .
